Citation Nr: 1632329	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a right knee disability, to include as secondary to a right ankle disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a right ankle disability.

5.  Entitlement to service connection for a left hip disability, to include as secondary to a right ankle disability.

6.  Entitlement to service connection for a left ankle disability, to include as secondary to a right ankle disability.

7.  Entitlement to service connection for a left foot disability, to include as secondary to a right ankle disability.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rippel, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from November 1974 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran testified at a November 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  

In a July 2014 decision, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The matters have been returned to the Board for appellate review.  

The Veteran's file has been scanned, and converted from a paper file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the AOJ did not substantially comply with the remand directives, and the matter must once again be remanded for the requested development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board remanded the claims to the AOJ in part to obtain an adequate examination and medical opinion as to the etiology of any current right wrist, ankle or knee, or left knee, hip, ankle or foot disability.  In June 2016 argument, the Veteran's representative observes that during the examination, the Veteran provided lengthy statements as to his perception of ongoing problems with these joints since service.  The representative further observed that when such statements are not considered by the examiner in formulating medical opinions, those opinions are inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's examination report reflects that he reported that while in Germany he fell down some stairs in the barracks, injuring his right ankle and that the right ankle had never been the same since that injury.  He stated his right ankle had always been unstable and would give out walking on uneven ground.  He stated his right ankle over the years had contributed toward the arthritis it made him have an abnormal gait.  He stated he would put less pressure on his right lower extremity to shift weight to his left side.  He stated that he believed that this is why his left hip and left lower leg would hurt.  He also stated that he has neuropathy of both feet which compounded these problems.  

The Veteran also stated his left hip had gone out many times since military service because his right ankle problems renders his gait abnormal.  Any prolonged standing or walking on uneven ground reportedly caused left sacroiliac pain.  

The Board finds that the medical opinion in the July 2014 Disability Benefits Questionnaire (DBQ) is inadequate because it does not appear to consider the Veteran's statements made in support of his claims.  The rationale for the negative opinions is that there is no evidence in support of the claims.  Here, it is clear that the examiner based the negative nexus opinions on the absence of documentation within the service medical records, and did not consider the Veteran's lay statements regarding the perceived etiology or continuity of symptomatology since his discharge from service (which is, in fact, evidence in support of the claim).  Thus, the Board finds that the examination report is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).  Therefore, on remand an addendum opinion considering the Veteran's, will be requested.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2014 VA examiner for addendum opinions regarding the Veteran's claimed current right wrist, ankle or knee, or left knee, hip, ankle or foot disabilities; if he is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the requested review and opinions.  The examiner is asked to review the claims file, to include the discussion in this remand as well as in the July 2014 Board decision.

Following review of the claims file (and examination of the Veteran if deemed necessary), to include consideration of the Veteran's competent statements regarding symptoms during service and since separation from service, the examiner should provide an opinion regarding the following:

a.  With regard to the right wrist, ankle, and knee, the examiner must opine as to whether any current diagnosis was at least as likely as not caused or aggravated by in-service treatment for sprains or, in the case of the ankle, a chip fracture.

b.  With regard to the right and left knees, left ankle, left foot, and left hip, the examiner must opine as to the following:

i.  whether it is at least as likely as not any diagnosed condition or manifestation of disability (limitations of motion, painful motion, laxity, etc.) are caused by any condition of the right ankle.  Allegations of altered gait due to ankle must be addressed.  

ii.  whether it is at least as likely as not any diagnosed condition or manifestation of disability (limitations of motion, painful motion, laxity, etc.) are aggravated (i.e., permanently worsened beyond the natural progression) by any condition of the right ankle.  Allegations of altered gait due to ankle must be addressed.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorders.  Of particular note are the Veteran's contentions that while in Germany, he fell down some stairs in the barracks, injuring his right ankle and that the right ankle had never been the same since that injury, due to being unstable and giving out when walking on uneven ground.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

